Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: utilizing a central gaming establishment account as a repository of idle or excessive funds often results in only a single fund transfer transaction being necessary against the central gaming establishment account to satisfy a user's request for funds (thus increasing fund transfer system efficiency by reducing the need to request balance information and execute multiple transactions against multiple edge gaming establishment accounts to obtain the same funding). Accordingly, by automatically transferring and escrowing funds in a singular central gaming establishment account, the system of Claim 1 increases the operational speed of the system by reducing the number of account balance queries associated with the system (since most, if not all, funds will reside, by design, in the singular central gaming establishment account).  Therefore, the abstract idea is integrated into a practical application.  The claims are patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMICA L NORMAN/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        

SAMICA L. NORMAN
Primary Examiner
Art Unit 3697